Citation Nr: 0511288	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for anxiety disorder with 
panic attacks, claimed as a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The Board notes that the veteran requested a personal hearing 
before the Board and was scheduled for the same in November 
2004.  In October 2004, he notified the RO in writing of his 
desire to withdraw the request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board notes that the veteran indicated by letter in April 
2001 that he did not believe his service medical records were 
complete, in that he had received mental health treatment 
("visits to the psychiatrist") at the Naval Hospital in 
Jacksonville, Florida, while in service.  He provided the 
date range of approximately October 1971 to February 1972.  
The RO specifically requested in-patient mental health 
records directly from the identified Naval Hospital, for the 
specified period.  A negative reply was received in November 
2003, indicating there were no records in the system for the 
veteran.

However, the veteran was describing out-patient mental 
hygiene records, which at that time would have been retired 
to the National Personnel Records Center and filed under the 
name of the treating facility rather than with the veteran's 
service medical records.  See, e.g.,  previous VA 
Adjudication Procedure Manual M21-1, Part III,  4.17e 
(1999).  Mental Hygiene records must be requested 
specifically, and are not returned with requests for service 
medical records or hospital clinical records.


Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the National 
Personnel Records Center (NPRC) to conduct a 
search for the period of October 1971 to 
February 1972 for records of the veteran's 
mental hygiene treatment at the Naval 
Hospital, Jacksonville, Florida.  If no 
records are available, a negative response 
should be requested and associated with the 
claims file.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



